                                                                                                                                        CONFIDENTIAL VERSION




                                                                    James E. Torgerson (Bar No. 8509120)
                                                                    jim.torgerson@stoel.com
                                                                    Sarah Langberg (Bar No. 1505075)
                                                                    sarah.langberg@stoel.com
                                                                    STOEL RIVES LLP
                                                                    510 L Street, Suite 500
                                                                    Anchorage, AK 99501
                                                                    Telephone: 907.277.1900
                                                                    Facsimile: 907.277.1920

                                                                    Attorneys for Defendant and Counterclaimant
                                                                    Alaska Native Tribal Health Consortium
                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                   FOR THE DISTRICT OF ALASKA
                  510 L Street, Suite 500, Anchorage, AK 99501
                                            Fax 907.277.1920




                                                                    SOUTHCENTRAL FOUNDATION,                               Case No.: 3:17-cv-00018-TMB

                                                                                   Plaintiff and Counter-Defendant,        DECLARATION OF ANDREW JIMMIE
STOEL RIVES LLP




                                                                                                                           (SEALED)
                                                                           v.

                                                                    ALASKA NATIVE TRIBAL HEALTH
                    Main 907.277.1900




                                                                    CONSORTIUM,

                                                                                    Defendant and Counterclaimant.


                                                                           I, ANDREW JIMMIE, declare as follows:

                                                                           1.      My name is Andrew Jimmie. I am over the age of eighteen and make this

                                                                    declaration on the basis of personal knowledge, and/or on the basis of information available to

                                                                    me in my capacity as a director, officer and tribal leader of several tribal entities, including the

                                                                    Alaska Native Tribal Health Consortium (“ANTHC” or “Consortium”). I am competent to

                                                                    testify to the matters stated in this Declaration, which are true and correct to the best of my

                                                                    knowledge, information, and belief.

                                                                           2.      I have served as a tribal leader for Minto, the Tanana Chiefs Conference (TCC)

                                                                    Health Board and/or Doyon for over 60 years.

                                                                    DECLARATION OF ANDREW JIMMIE
                                                                    Southcentral Foundation v ANTHC, 3:17-cv-00018-TMB
                                                                    Page 1 of 6
                                                                 CaseCase
                                                                      3:17-cv-00018-TMB
                                                                           3:17-cv-00018-TMBDocument  49 *SEALED*
                                                                                                 Document   212 Filed Filed 08/16/17
                                                                                                                      10/21/19   PagePage
                                                                                                                                     1 of 61 of 6
                                                                                                                                      CONFIDENTIAL VERSION



                                                                           3.      TCC is a “Regional Health Entity” identified in Section 325 of Public Law 105-

                                                                    83. It was authorized, along with other regional health entities, to establish ANTHC and is

                                                                    represented on ANTHC’s Board of Directors. TCC is a Co-Signer of the Alaska Tribal Health

                                                                    Compact.

                                                                           4.      TCC is responsible for administering a broad array of programs for Alaska

                                                                    Natives and American Indians residing in its region.

                                                                           5.      I was involved in creating ANTHC and have served as a Director on ANTHC’s

                                                                    Board of Directors representing TCC since ANTHC was established in 1997. I am currently

                                                                    the Chair of the Bylaws and Policy Committee and serve on several other ANTHC board
                  510 L Street, Suite 500, Anchorage, AK 99501
                                            Fax 907.277.1920




                                                                    committees, including the Elders Advisory Committee, and the Finance and Audit Committee.
STOEL RIVES LLP




                                                                    I am also the Vice Chair of the Alaska Native Health Board, where I represent TCC.

                                                                           6.      When we created ANTHC and first approved the Bylaws, we decided that
                    Main 907.277.1900




                                                                    ANTHC would not have any “members.” We allowed each regional health organization to

                                                                    select one “person” (and the unaffiliated tribes to select “two additional persons”) to serve on

                                                                    the Board of Directors. The Board adopted minimum qualifications for Directors, including a

                                                                    “blood quantum” and other requirements that only an individual person could meet. We

                                                                    understood that individual persons serve on the board of directors, not the regional

                                                                    organizations or other tribal entities. And, we understood that the individuals have all the same

                                                                    fiduciary duties to ANTHC as other directors have to their corporate boards. We continue to

                                                                    have these understandings today.

                                                                           7.      Individual directors are expected to know about their regional issues and

                                                                    represent their regions on the ANTHC Board of Directors. This has always been a part of

                                                                    fulfilling our duties to ANTHC as an organization that makes decisions about statewide


                                                                    DECLARATION OF ANDREW JIMMIE
                                                                    Southcentral Foundation v ANTHC, 3:17-cv-00018-TMB
                                                                    Page 2 of 6
                                                                 CaseCase
                                                                      3:17-cv-00018-TMB
                                                                           3:17-cv-00018-TMBDocument  49 *SEALED*
                                                                                                 Document   212 Filed Filed 08/16/17
                                                                                                                      10/21/19   PagePage
                                                                                                                                     2 of 62 of 6
                                                                                                                                       CONFIDENTIAL VERSION



                                                                    activities. Our responsibility for representing our regions does not create an exception to our

                                                                    other duties to ANTHC. It does not allow the individual directors to disregard their duties to

                                                                    ANTHC. When we sit at the ANTHC Board table together, we know that we are expected to

                                                                    do what is in the best interest of ANTHC.

                                                                           8.      We organized ANTHC this way because it is critical that we do what is best for

                                                                    the whole Consortium when we sit at the Board table, not just what helps our own regions and

                                                                    communities. The Alaska Tribal Health System has many different organizations and groups

                                                                    that meet to coordinate on various things. However, ANTHC is the only place where the

                                                                    decision makers are required to focus on the needs of the entire Consortium.
                  510 L Street, Suite 500, Anchorage, AK 99501
                                            Fax 907.277.1920




                                                                           9.      Despite these longstanding common understandings, the directors selected by
STOEL RIVES LLP




                                                                    SCF have taken a different position on this issue and it has caused difficulties for the Board and

                                                                    individual directors.
                    Main 907.277.1900




                                                                           10.     I do not feel comfortable being completely open about what is happening in my

                                                                    region or at ANTHC because of concern that SCF will gain access to the information and use it

                                                                    for its own advantage. I understand that other Directors have the same concern. I think

                                                                    ANTHC, as the statewide service provider with responsibility to support TCC, should be aware

                                                                    of certain issues and concerns my region has. But it is not appropriate to share them with SCF

                                                                    or other regional organizations. I do not discuss my region with SCF. Now, I always have to

                                                                    watch what I say when there is a Director selected by SCF at the table, because they claim they

                                                                    are allowed to tell SCF everything that happens at ANTHC. I am concerned about ensuring

                                                                    they use the information appropriately.

                                                                           11.




                                                                    DECLARATION OF ANDREW JIMMIE
                                                                    Southcentral Foundation v ANTHC, 3:17-cv-00018-TMB
                                                                    Page 3 of 6
                                                                 CaseCase
                                                                      3:17-cv-00018-TMB
                                                                           3:17-cv-00018-TMBDocument  49 *SEALED*
                                                                                                 Document   212 Filed Filed 08/16/17
                                                                                                                      10/21/19   PagePage
                                                                                                                                     3 of 63 of 6
                                                                                                                                     CONFIDENTIAL VERSION




                                                                           12.     ANTHC was created to provide a mechanism for all the tribes and regional

                                                                    organizations to work to collectively manage our statewide health services, instead of allowing

                                                                    SCF to manage it all. However, SCF continually tries to assert more and more control. There

                                                                    has always been tension between ANTHC and SCF because they compete for control over

                                                                    ANMC and sometimes other statewide health services too.
                  510 L Street, Suite 500, Anchorage, AK 99501
                                            Fax 907.277.1920




                                                                           13.     A few years ago, the Boards of Directors for ANTHC and SCF had a joint
STOEL RIVES LLP




                                                                    meeting and SCF gave all of the directors on the ANTHC and SCF boards a copy of a draft

                                                                    proposal that would have given SCF complete control over ANMC. We adjourned without
                    Main 907.277.1900




                                                                    discussing the actual proposal. Otherwise, there would have been a big fight. I think that was

                                                                    the last joint meeting the two boards had together.

                                                                           14.     After ANTHC bought the Diplomacy Building, Katherine Gottlieb, the primary

                                                                    ANTHC director selected by SCF, proposed that the ANTHC Board of Directors require

                                                                    ANTHC to sell the building to SCF. The discussion was difficult, even though Ms. Gottlieb

                                                                    declared a conflict, because she clearly wore her SCF President/CEO hat while sitting at the

                                                                    table as an ANTHC Director.

                                                                           15.     I declare under penalty of perjury that the foregoing it true and correct to the

                                                                    best of my knowledge, information and belief.

                                                                    //

                                                                    //


                                                                    DECLARATION OF ANDREW JIMMIE
                                                                    Southcentral Foundation v ANTHC, 3:17-cv-00018-TMB
                                                                    Page 4 of 6
                                                                 CaseCase
                                                                      3:17-cv-00018-TMB
                                                                           3:17-cv-00018-TMBDocument  49 *SEALED*
                                                                                                 Document   212 Filed Filed 08/16/17
                                                                                                                      10/21/19   PagePage
                                                                                                                                     4 of 64 of 6
Case 3:17-cv-00018-TMB Document 212 Filed 10/21/19 Page 5 of 6
                                                                                                                                       CONFIDENTIAL VERSION



                                                                                                     CERTIFICATE OF SERVICE

                                                                             I hereby certify that on August 16, 2017, I filed a true and correct copy of the foregoing

                                                                    document with the Clerk of the Court for the United States District Court – District of Alaska by

                                                                    using the CM/ECF system. Participants in this Case No. 3:17-cv-00018-TMB who are registered

                                                                    CM/ECF users, and who are listed below, will be served by the CM/ECF system.

                                                                    Louisiana W. Cutler
                                                                    Katherine E. Demarest
                                                                    Dorsey & Whitney, LLC
                                                                    1031 W 4th Ave., Ste. 600
                                                                    Anchorage, AK 99501
                                                                    cutler.louisiana@dorsey.com
                                                                    demarest.katherine@dorsey.com
                  510 L Street, Suite 500, Anchorage, AK 99501
                                            Fax 907.277.1920




                                                                    William D. Temko
                                                                    Munger, Tolles & Olson LLP
STOEL RIVES LLP




                                                                    355 S Grand Ave., Ste. 3500
                                                                    Los Angeles, CA 90071
                                                                    William.Temko@mto.com
                    Main 907.277.1900




                                                                                                                  /s/ James E. Torgerson
                                                                                                                  James E. Torgerson

                                                                    93765785.4 0009312-00008




                                                                    DECLARATION OF ANDREW JIMMIE
                                                                    Southcentral Foundation v ANTHC, 3:17-cv-00018-TMB
                                                                    Page 6 of 6
                                                                 CaseCase
                                                                      3:17-cv-00018-TMB
                                                                           3:17-cv-00018-TMBDocument  49 *SEALED*
                                                                                                 Document   212 Filed Filed 08/16/17
                                                                                                                      10/21/19   PagePage
                                                                                                                                     6 of 66 of 6
